            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 252 MR WCM

SELECTIVE INSURANCE             )
COMPANY OF AMERICA              )
A/S/O THE COUNTRY CLUB          )
OF SAPPHIRE VALLEY, INC.,       )                          ORDER
                                )
           Plaintiff,           )
v.                              )
                                )
BLOSSMAN GAS OF NORTH           )
CAROLINA, INC.,                 )
                                )
           Defendant.           )
_______________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 27) filed by Amy C. Drayton. The Motion indicates

that Ms. Drayton, a member in good standing of the Bar of this Court, is local

counsel for Defendant Blossman Gas of North Carolina, Inc., and that she

seeks the admission of Michael C. McMullen, who the Motion represents as

being a member in good standing of the Bar of the State of Missouri. It further

appears that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 27) and ADMITS

Michael C. McMullen to practice pro hac vice before the Court in this matter

while associated with local counsel.
                                 Signed: August 13, 2020




     Case 1:19-cv-00252-MR-WCM Document 29 Filed 08/13/20 Page 1 of 1
